DETAILED ACTION
Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  “a cluster of nodes cooperating to shares resources.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8 recite “a node of a cluster of nodes…issuing a message to other nodes of the cluster…receiving, from another node of the cluster of nodes, an interest packet…providing the content indicated by the interest packet to the other node of the cluster of nodes.” There is insufficient antecedent basis for the other node in the claims.
For the purpose of examination, claims 2-8 are interpreted to recite “a node of a cluster of nodes…issuing a message to other nodes of the cluster…receiving, from another node of the cluster of nodes, an interest packet…providing the content indicated by the interest packet to the another node of the cluster of nodes.”

Claims 9-12 recite “a node of a cluster of nodes…receiving a message from another node of the cluster of nodes indicating that the other node is going to become unavailable.” There is insufficient antecedent basis for the other node in the claims.
For the purpose of examination, claims 9-12 are interpreted to recite “receiving a message from another node of the cluster of nodes indicating that the another node is going to become unavailable.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US20130219081A1) in view of Scudder et al. (US20080147843A1).
Regarding claim 2, Qian discloses a non-transitory machine-readable medium (para [0074]) including instructions that, when executed by a node [content router-00] (Fig 3) of a cluster of nodes for an information-centric network (ICN), cause the node to perform operations comprising (Fig 3 and para [0004] shows a cluster of routers in an information-centric network (ICN), which may be referred to as named-data networks (NDNs); para [0072] shows network node 900 may be a content router-00): 
receiving, from another node [router-0 302] (Fig 3) of the cluster of nodes, an interest packet for content stored in a content store of the node (para [0024] shows an “interest” for the desired content; Fig 3 and para [0069, 0073] show router-0 (or a subscriber) sent the interest to Router-00; para [0023] shows content may be cached in the Content Store (CS) of Router-00); and 
providing the content indicated by the interest packet to the other node of the cluster of nodes (Fig 3 and para [0023, 0073] shows a router may have a Content Store (CS) for temporarily storing content, such as content that is requested by a subscriber or another router; the content may be cached in Router-00 and may be fetched by any number of users or routers.)

Qian fails to teach the cluster of nodes cooperating to shares resources. Furthermore, Qian discloses a node may be set as unavailable (para [0060]) but fails to show the node:
detecting a condition of the node indicative of the node becoming unavailable to the cluster of nodes; 
issuing a message to other nodes of the cluster in response to identifying the condition, wherein the message indicates that the node is going to become unavailable to the cluster of nodes;

providing the content indicated by the interest packet to the other node of the cluster of nodes prior to the node becoming unavailable.
However, Scudder discloses a cluster of nodes [routers] cooperating to shares resources (para [0005] shows neighboring (peer) routers cooperate to establish a logical “peer” session between the routers); and a node:
detecting a condition of the node indicative of the node becoming unavailable to the cluster of nodes (para [0010] shows maintenance of a router is often planned, thereby leading to shutdown or reset of the router; para [0015] shows a router to announce to its peer routers (peers) its intention to be gracefully shutdown and removed from service in a network);
issuing a message to other nodes of the cluster in response to identifying the condition, wherein the message indicates that the node is going to become unavailable to the cluster of nodes ([Abstract] shows a router generates a notification message that indicates the router is to be gracefully removed from service. The router sends the notification message to peers of the router in a network);
prior to the node becoming unavailable, receiving, from another node of the cluster of nodes, a packet; and providing the service prior to the node becoming unavailable ([Abstract] shows the router then continues to provide the service for a grace period after sending the notification message, to permit backup peers to be put into service, prior to withdrawal from service. Thereafter, the router is removed from service at the expiration of the grace period.)
A router-00 providing cached content to users or other routers in Qian ([para [0073]) is mapped to a router providing a service in Scudder ([Abstract]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian with the teaching of Scudder in order to permit backup paths to be propagated to peers after sending the notification message, and to be put into service, prior to withdrawal from service of paths through the router (Scudder; [Abstract].)


transmitting, by the node, an interest packet to the other node of the cluster of nodes for content stored in a content store of the other node [Content Router-00] of the cluster of nodes (para [0024] shows an “interest” for the desired content; Fig 3 para [0069, 0073] show router-0 (or a subscriber) sent the interest is to Router-00; para [0023] shows content may be cached in the Content Store (CS) of Router-00); and 
receiving the content indicated by the interest packet from the other node of the cluster of nodes (Fig 3 and para [0023, 0073] shows a router may have a Content Store (CS) for temporarily storing content, such as content that is requested by a subscriber or another router; the content may be cached in Router-00 and may be fetched by any number of users.)

Qian fails to teach the cluster of nodes cooperating to shares resources. Furthermore, Qian discloses a node may be set as unavailable (para [0060]) but fails to show the node:
receiving a message from another node of the cluster of nodes indicating that the other node is going to become unavailable to the cluster of nodes in response to a condition of the other node; 
prior to the other node of the cluster of nodes becoming unavailable,
receiving the content indicated by the interest packet from the other node of the cluster of nodes prior to the other node of the cluster of nodes becoming unavailable.
However, Scudder discloses a cluster of nodes [routers] cooperating to shares resources (para [0005] shows neighboring (peer) routers cooperate to establish a logical “peer” connection (session) between the routers); and a node:
receiving a message from another node of the cluster of nodes indicating that the other node is going to become unavailable to the cluster of nodes in response to a condition of the other node (para [0010] shows maintenance of a router is often planned, thereby leading to shutdown or reset of the router; 
prior to the other node of the cluster of nodes becoming unavailable, receiving the service from the other node of the cluster of nodes prior to the other node of the cluster of nodes becoming unavailable ([Abstract] shows the router then continues to provide the service for a grace period after sending the notification message, to permit backup peers to be put into service, prior to withdrawal from service. Thereafter, the router is removed from service at the expiration of the grace period.)
A router-00 providing cached content to users or other routers in Qian ([para [0073]) is mapped to a router providing a service in Scudder ([Abstract]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian with the teaching of Scudder in order to permit backup paths to be propagated to peers after sending the notification message, and to be put into service, prior to withdrawal from service of paths through the router (Scudder; [Abstract].)

Regarding claim 10, Qian-Scudder as applied to claim 9 discloses the operations further comprising: 
identifying, in an extended content store of the node, content in a content store of the other node of the cluster of nodes that is used by the node; and wherein transmitting the interest packet includes issuing the interest packet for the identified content (Qian; Fig 3 and para [0023, 0073] shows a router may have a Content Store (CS) for temporarily storing content, such as content that is requested by a subscriber or another router; the content may be cached in Router-00 and may be fetched by any number of users or another router.)

Regarding claim 17, Qian discloses a system comprising: 
a first node [content router-00 304] (Fig 3) of an information-centric network (ICN), the first node comprising a machine-readable storage device (para [0074]) including instructions stored thereon that, when executed by processing circuitry of the first node cause the first node to perform operations comprising (Fig 3 and para [0004] shows a cluster of routers in an information-centric network (ICN), 
receiving, from the second node [router-0 302] of the cluster of nodes, an interest packet for content stored in a content store of the first node (para [0024] shows an “interest” for the desired content; Fig 3 and para [0069, 0073] show router-0 (or a subscriber) sent the interest to Router-00; para [0023] shows content may be cached in the Content Store (CS) of Router-00); and 
providing the content indicated by the interest packet to the second node of the cluster of nodes prior to the first node becoming unavailable (Fig 3 and para [0023, 0073] shows a router may have a Content Store (CS) for temporarily storing content, such as content that is requested by a subscriber or another router; the content may be cached in Router-00 and may be fetched by any number of users.)

Qian fails to teach the cluster of nodes cooperating to share resources. Furthermore, Qian discloses a node may be set as unavailable (para [0060]) but fails to show the first node:
identifying a condition of the first node indicative of the first node becoming unavailable to the cluster of nodes; 
issuing a message to a second node of the cluster of nodes in response to the identifying the condition, wherein the message indicates that the first node is going to become unavailable to the cluster of nodes; 
prior to the first node becoming unavailable, receiving, from the second node of the cluster of nodes, an interest packet for content stored in a content store of the first node; and 
providing the content indicated by the interest packet to the second node of the cluster of nodes prior to the first node becoming unavailable.
However, Scudder discloses a cluster of nodes [routers] cooperating to shares resources (para [0005] shows neighboring (peer) routers cooperate to establish a logical “peer” connection (session) between the routers); and a first node:
identifying a condition of the first node indicative of the first node becoming unavailable to the cluster of nodes (para [0010] shows maintenance of a router is often planned, thereby leading to 
issuing a message to a second node of the cluster of nodes in response to the identifying the condition, wherein the message indicates that the first node is going to become unavailable to the cluster of nodes ([Abstract] shows a router generates a notification message that indicates the router is to be gracefully removed from service. The router sends the notification message to peers of the router in a network); 
prior to the first node becoming unavailable, providing the service to the second node of the cluster of nodes prior to the first node becoming unavailable ([Abstract] shows the router then continues to provide the service for a grace period after sending the notification message, to permit backup paths to be propagated to peers, and to be put into service, prior to withdrawal from service. Thereafter, the router is removed from service at the expiration of the grace period.)
A router-00 providing cached content to users or other routers in Qian ([para [0073]) is mapped to a router providing a service in Scudder ([Abstract]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian with the teaching of Scudder in order to permit backup paths to be propagated to peers after sending the notification message, and to be put into service, prior to withdrawal from service of paths through the router (Scudder; [Abstract].)

Claims 3-4, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Scudder, further in view of Kaushik (US9538446B1).
Regarding claims 3 and 18, Qian-Scudder as applied to claims 2 and 17 fails to teach determining the condition comprises determining at least one of a signal strength of a signal from the node is less than a signal strength threshold, a battery level of the node is less than a battery threshold, or the node will be put in a sleep mode in a specified amount of time.
However, Kaushik discloses determining the condition comprises determining at least one of a signal strength of a signal from the node is less than a signal strength threshold, a battery level of the node is less than a battery threshold, or the node will be put in a sleep mode in a specified amount of time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian-Scudder with the teaching of Kaushik in order to connect wireless devices, and to determine which neighboring access point would be a best fit for a hand-off when an RSSI (received signal strength indication) value falls below a threshold (Kaushik; [Abstract] and [col 3 lines 22-23].)

Regarding claims 4 and 19, Qian-Scudder-Kaushik as applied to claims 3 and 18 discloses the operations further comprising, after providing the content indicated by the interest packet to the other nodes of the cluster (Qian; Fig 3 and para [0023, 0073] shows a router may have a Content Store (CS) for temporarily storing content, such as content that is requested by a subscriber; the content may be cached in Router-00 and may be fetched by any number of users),
performing a handoff to a network different from the network to which the nodes of the cluster are connected (Scudder; para [0015] shows a router to announce to its peer routers (peers) its intention to be gracefully shutdown and removed from service in a network; [Abstract] shows the router then continues to provide the service for a grace period after sending the notification message. Kaushik; ([col 5 lines 64-66] shows the access point selector 240 interrogates neighboring access points and can apply factors such as network policy to determine a best fit for hand-offs of particular stations.)

Regarding claim 21, Qian-Scudder-Kaushik as applied to claim 19 discloses the second node is configured to: 
identify, in an extended content store of the second node, content in a content store of the first node of the cluster of nodes that is used by the node; and transmit the interest packet for the identified content to the first node (Scudder; (Abstract] shows the router to permit backup peers to be put into service, prior to withdrawal from service. Qian; Fig 3 and para [0023, 0073] shows a peer router may have a Content Store (CS) for temporarily storing content, such as content that is requested by a 

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Scudder and Kaushik, further in view of DeFoy et al. (US20160255535A1).
Regarding claims 5 and 20, Qian-Scudder-Kaushik as applied to claims 4 and 19 fails to teach providing the content indicated by the interest packet includes providing attributes with the content in an extended content packet, the attributes comprising at least one of a lineage of the content, a device from which the content originated, and a service level agreement associated with the content.
However DeFoy, in an analogous art (para [0086] shows information centric networking (ICN)), discloses providing the content indicated by the interest packet includes providing attributes with the content in an extended content packet, the attributes comprising at least one of a lineage of the content, a device from which the content originated, and a service level agreement associated with the content (para [0161] shows a content request may be an interest packet; para [0097] shows metadata associated with a data object including origin, owner, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian-Scudder-Kaushik with the teaching of DeFoy in order to facilitate resource discovery and identification using metadata (DeFoy; para [0090]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Scudder and Kaushik, further in view of Bosch et al. (US20090111499A1).
Regarding claim 6, Qian-Scudder-Kaushik as applied to claim 3 fails to teach determining the condition comprises determining the signal strength of the signal from the node is less than the signal strength threshold.
However, Bosch discloses determining the condition comprises determining the signal strength of the signal from the node is less than the signal strength threshold (para [0034] shows the pilot signal strength of home base station router 305 is below the handover threshold.)
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Scudder and Kaushik, further in view of Vasseur et al. (US20140269402A1).
Regarding claim 7, Qian-Scudder-Kaushik as applied to claim 3 fails to teach determining the condition comprises determining the battery level of the node is less than the battery threshold.
However, Vasseur discloses determining the condition comprises determining the battery level of the node is less than the battery threshold (para [0020] shows certain nodes 200, such as routers may be in communication with other nodes 200; para [0039] shows a given node may determine a battery level is below some threshold percentage, the node 12 may then cease forwarding non-critical messages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian-Scudder-Kaushik with the teaching of Vasseur in order to cease forwarding non-critical messages when battery level is low (Vasseur; para [0039]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Scudder and Kaushik, further in view of Khaldoun et al. (US20140293805A1).
Regarding claim 8, Qian-Scudder-Kaushik as applied to claim 3 fails to teach determining the condition comprises determining the node will be put in the sleep mode in the specified amount of time.
However, Khaldoun discloses determining the condition comprises determining the node will be put in the sleep mode in the specified amount of time (para [0040-0041] shows the router receives a turning-off message and sends a turning-off message to all the other routers of the network, then stops the demon and puts the machine into sleep mode for a fourth duration D4.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian-Scudder-Kaushik with the teaching of Khaldoun in order to put electrical consumption to low (Khaldoun; para [0041]).

Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Scudder, further in view of DeFoy.
Regarding claim 11, Qian-Scudder as applied to claim 10 fails to teach identifying the content in the content store of the other node of the cluster of nodes comprises reading a value of a data location attribute associated with the content or reading a value of a lineage attribute associated with the content.
However DeFoy, in an analogous art (para [0086] shows information centric networking (ICN)), discloses identifying the content in the content store of the other node of the cluster of nodes comprises reading a value of a data location attribute associated with the content or reading a value of a lineage attribute associated with the content (para [0161] shows a content request may be an interest packet; para [0097] shows metadata associated with a data object including origin, owner, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian-Scudder with the teaching of DeFoy in order to facilitate resource discovery and identification using metadata (DeFoy; para [0090]).

Regarding claim 12, Qian-Scudder-DeFoy as applied to claim 11 discloses the operations further comprising: determining that the extended content store has insufficient space to store the received content; and performing a context-selective compression of the content in the extended content store (DeFoy; para [0111]).

Regarding claim 15, Qian-Scudder as applied to claim 11 fails to teach identifying the content in the content store of the other node of the cluster of nodes comprises reading the value of the data location attribute associated with the content.
However DeFoy, in an analogous art (para [0086] shows information centric networking (ICN)), discloses identifying the content in the content store of the other node of the cluster of nodes comprises reading the value of the data location attribute associated with the content (para [0161] shows a content request may be an interest packet; para [0097] shows metadata associated with a data object including origin, owner, etc.)


Regarding claim 16, Qian-Scudder as applied to claim 11 fails to teach identifying the content in the content store of the other node of the cluster of nodes comprises reading the value of the lineage attribute associated with the content.
However DeFoy, in an analogous art (para [0086] shows information centric networking (ICN)), discloses identifying the content in the content store of the other node of the cluster of nodes comprises reading the value of the lineage attribute associated with the content (para [0161] shows a content request may be an interest packet; para [0097] shows metadata associated with a data object including origin, owner, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian-Scudder with the teaching of DeFoy in order to facilitate resource discovery and identification using metadata (DeFoy; para [0090]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Scudder and DeFoy, further in view of Marshall et al. (US10623408B1).
Regarding claim 13, Qian-Scudder-DeFoy as applied to claim 12 fails to teach performing the context-selective compression of the content in the extended content store comprises removing content, if any, that includes a service level agreement attribute that indicates the service level agreement has expired and then removing content, if any, that includes a time-to-live attribute.
However, Marshall discloses performing the context-selective compression of the content in the extended content store comprises removing content, if any, that includes a service level agreement attribute that indicates the service level agreement has expired and then removing content, if any, that includes a time-to-live attribute ([col 1 line 47] shows content to meet service level agreements; [col 11 lines 19-22] shows the objects in the resource cache are based on a determination that the expiration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Qian-Scudder-DeFoy with the teaching of Marshall in order not to cache “invalid” or “expired” content (Marshall; [col 11 lines 67-68]).

Regarding claim 14, Qian-Scudder-DeFoy-Marshall as applied to claim 13 discloses the operations further comprising: 
determining, after performing the context-selective compression of the content, that there is still insufficient space to store the received content and removing content in violation of the service level agreement attribute; and providing an alert indicating that the service level agreement was violated (DeFoy; para [0111] shows compression of data object. Marshall; [col 11 lines 19-22] shows the objects in the resource cache are based on a determination that the expiration criteria has not been satisfied (e.g., the specified TTL has not yet expired); [col 11 lines 64-65] shows the POP 116 can delete the cached object; [col 11 lines 52-54] shows the context change information may be transmitted based on a notification event.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moiseenko et al. (US20180077052A1) discloses in para [0003, 0018] a previously traversed node face becomes unavailable in an ICN network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442